Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-8, 10-14 and 17-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system and method for determining a location of a portable device relative to a vehicle.  Each independent has uniquely distinct feature “each first and second remote devices disposed on the vehicle, configured to transmit a communication signal to portable device at a frequency of 2 GHz or greater, wherein the first remote device is transmitted at a first transmission rate and the second remote device is transmitted at a second transmission rate, wherein the portable device configured to determine a first information and a second information the information is indicative of a location of the portable device based on the first and second characteristics of the first and second communication signals received” and “the portable device communicates the first information and second information to vehicle device and the vehicle device repeatedly determines the location of the portable device at a location update rate that defines an interval between successive determinations of the location of the portable device, wherein the location update rate is increased based on the portable device becoming closer to the vehicle such that the interval between successive determination of the location of the device is decreased, as the portable device is determined and updated more frequently” in combination with the manner claimed.  The closed prior art(s) Lickfelt  [US 2013/0106602] teaches a first and second remote devices disposed on the vehicle for determining a relative location of a portable device, having a high frequency and/or low frequency communication between remote devices repeatedly update the location of the portable device more frequently as to adjust the transmission rate by increases transmission rate of at least one remote device that closer to portable device, while maintaining the transmission rate of another remote device, potentially for conserving power.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SON M TANG/Examiner, Art Unit 2685           

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685